DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18, 27, 28, 40, 45, 51-55, 58, and 68 are pending in the application.

Election/Restrictions
Applicant’s election of Group I, claims 1-18, 27, 28, 40, 51, 58, and 68, and species (21), a protein variant comprising an amino acid at 421 position is V, F, W, A, G, L, or I, in the reply filed on June 27, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 45 and 52-55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 27, 2022.
Claims 1-18, 27, 28, 40, 51, 58, and 68 are being examined on the merits with claims 7, 27, and 28 being examined to the extent the claims read on the elected subject matter as set forth above.

Priority
This application is filed under 35 U.S.C. 371 as a national stage of international application PCT/CN2018/073716, filed on January 23, 2018, which claims foreign priority under 35 U.S.C. 119(a)-(d) to Chinese application 201710060033.9, filed on January 24, 2017. A certified copy of the foreign priority document has been filed in the this application on July 23, 2019. 
  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 23, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.

Drawing Figures
The drawings filed on July 23, 2019 are objected to because Figures 27 and 28 and Figures 29 and 30 have the same description (see specification at p. 13, top). Appropriate correction and/or clarification is required. 

Claim Objections
Claims 1, 4-7, and 28 are objected to because of the following informalities:
Claim 1 is objected to in the recitation of “amino acid sequence represented by SEQ ID NO: 1” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite “amino acid sequence of SEQ ID NO: 1”. 
Claims 4-6 are objected to in the recitation of “homology” and in the interest of improving claim form, it is suggested that the term “homology” be replaced with “identity”. 
Claims 7 and 28 are objected to as reciting the improper sequence identifier “SEQ ID NO.”, which should be replaced with “SEQ ID NO:”. See 37 CFR 1.821(d).
Claim 7 is also objected to in the recitation of “wherein the amino acid position in the mutations is counted from a first position of full-length amino acid sequence of a bovine papillomavirus double-strand DNA helicase as shown in SEQ ID No. 5” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite “wherein the amino acid position corresponds to the amino acid sequence of SEQ ID NO: 5”. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10-14 and 27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 (claims 11-14 dependent therefrom) recites the limitation "the epitope" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 27 is indefinite in the recitation of “the variant (2) of SEQ ID NO: 1 and comprises leucine (L) at position 421” because SEQ ID NO: 1 is only 294 amino acids in length. It is suggested that the applicant clarify the meaning of the claim.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3, 7-18, 27, 40, 51, 58, and 68 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
According to MPEP 2163.II.A.3.(a).ii), [s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are ‘representative of the full variety or scope of the genus,’ or by the establishment of ‘a reasonable structure-function correlation.’"
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. 
Claim 1 (claims 15-18, 40, and 51 dependent therefrom) is drawn to or recite a protein, comprising: 
(1) an amino acid sequence represented by SEQ ID NO: 1 or SEQ ID NO: 3, or 
(2) a variant obtained by substitution and/or deletion and/or insertion of at least one amino acid in the amino acid sequence (1).
Regarding part (1), in view of the recitation of the grammatically indefinite article “an”, the phrase “an amino acid sequence represented by SEQ ID NO:1 or SEQ ID NO:3” is interpreted as encompassing any two or more contiguous amino acids of SEQ ID NO:1 or SEQ ID NO:3. As such, the claimed or recited protein comprises as few as two contiguous amino acids of SEQ ID NO:1 or SEQ ID NO:3. 
Regarding part (2), the amino acid sequence of the variant is unlimited. 
Claims 2 and 3 are drawn to the protein according to claim 1, which is the variant (2) having 1 to 20 or 1 to 3, respectively, amino acids substituted and/or deleted and/or inserted in the amino acid sequence (1).
In view of the recitation of “having”, which is interpreted as being synonymous with comprising, the phrases “having 1 to 20 amino acids substituted and/or deleted and/or inserted in the amino acid sequence (1)” and “having 1 to 3 amino acids substituted and/or deleted and/or inserted in the amino acid sequence (1)” are interpreted as requiring at least 1 to 20 or 1 to 3, respectively, substitutions, deletions, and/or insertions in the amino acid sequence (1) and any number of additional substitutions, deletions, and/or insertions in the amino acid sequence (1).
Claim 7 is drawn to (in relevant part) the protein according to claim 1, which is the variant (2) comprising at least the mutation (s) an amino acid at 421 position is Valine (V), phenylalanine (F), tryptophan (W), alanine (A), glycine (G), leucine (L) or isoleucine (I); wherein the amino acid position in the mutations is counted from a first position of full-length amino acid sequence of a bovine papillomavirus double-strand DNA helicase as shown in SEQ ID No. 5.
With the exception of Valine (V), phenylalanine (F), tryptophan (W), alanine (A), glycine (G), leucine (L) or isoleucine (I) at position 421, the remaining sequence of the protein is unlimited. 
Claim 8 is drawn to the protein according to claim 1, which is the variant (2) having a same function or a similar function as a protein of the amino acid sequence of SEQ ID NO:1 or SEQ ID NO:3, wherein the similar function is an ability to form a multimeric protein pore, and the same function is an ability to form the multimeric protein pore having helicase activity.
While claim 8 recites a function for the claimed protein, the structure of the protein is essentially unlimited as described above.
Claims 9-14 are drawn to the protein according to claim 1, which is chemically modified. The phrase “chemically modified” in claim 9 is interpreted as encompassing any number of additional substitutions, deletions, and/or insertions and the amino acid sequence of the protein of claims 9-14 is interpreted as being unlimited.
Claim 27 is drawn to (in relevant part) the protein according to claim 1, which is the variant (2) of SEQ ID NO:1 and comprises leucine (L) at position 421. With the exception of Leu at position 421 of SEQ ID NO: 1 (although as stated above SEQ ID NO: 1 is only 294 amino acids in length), the remaining sequence of the protein is unlimited. 
 Claim 58 (claim 68 dependent therefrom) is drawn to a membrane comprising a conductive channel, comprising: 
(1) a membrane layer; and 
(2) a bovine papillomavirus double-stranded DNA helicase protein or its homologous protein, wherein the protein is embedded in the membrane layer to form the conductive channel, which is electrically conductive when a bias voltage is applied.
The amino acid sequence of the recited “bovine papillomavirus double-stranded DNA helicase protein or its homologous protein” is interpreted as being unlimited.  
In this case, the genus of claimed or recited proteins is essentially unlimited and encompasses species that are widely variant with respect to amino acid sequence. The specification discloses the following four representative species of the genus of claimed or recited proteins (1-3, 7-18, 27, 40, and 51) or recited bovine papillomavirus double-stranded DNA helicase protein or its homologous protein (claims 58 and 68):
a protein consisting of the amino acid sequence of SEQ ID NO: 1 (SEQ ID NO: corresponds to amino acids 306-600 of full-length bovine papillomavirus E1 of SEQ ID NO: 5), 
a protein consisting of the amino acid sequence of SEQ ID NO: 3 (SEQ ID NO: 3 corresponds to amino acids 306-577 of full-length bovine papillomavirus E1 of SEQ ID NO: 5),
a protein consisting of the amino acid sequence of SEQ ID NO: 6  (SEQ ID NO: 6 corresponds to amino acids 306-605 of full-length bovine papillomavirus E1 of SEQ ID NO: 5, except for K421L and I477V mutations), and
a protein consisting of the amino acid sequence of SEQ ID NO: 7  (SEQ ID NO: 7 corresponds to amino acids 306-605 of full-length bovine papillomavirus E1 of SEQ ID NO: 5, except for H323W, K421L, and I477V mutations).
Regarding the level of skill and knowledge in the art of amino acid modification, the reference of Singh et al. (Curr. Protein Pept. Sci. 18:1-11, 2017; cited on Form PTO-892) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see p. 7, column 1, top). Also, the unpredictability associated with surface residue substitution is exemplified by the reference of Zhang et al. (Structure 26:1474-1485, 2018; cited on Form PTO-892), which discloses that even a substitution of a surface residue that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide (p. 1475, column 1).
The level of knowledge and skill in the art does not allow those skilled in the art to structurally envisage or recognize those structures of the genus of claimed or recited proteins. Other than the four disclosed representative species as described above, the specification discloses additional prophetic mutations at pp. 30-36, however, given the recognized unpredictability in the art of amino acid modification and the lack of experimental evidence in the specification, the effects of these additional prophetic mutations is highly unpredictable. In view of the high level of unpredictability in the art of  amino acid modification, and because the specification discloses the actual reduction to practice of only four representative species among a genus that is widely variant, the disclosed representative species are insufficient to describe the genus.  
One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus, and thus, that the applicant was not in possession of the recited genus. The claimed subject matter is not supported by an adequate written description because a representative number of species has not been described. 

Claims 1-18, 27, 28, 40, 51, 58, and 68 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a protein consisting of the amino acid sequence of SEQ ID NO: 1, SEQ ID NO: 3, SEQ ID NO: 6, or SEQ ID NO: 7 and a lipid membrane comprising said protein, does not reasonably provide enablement for all proteins and membranes as encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
The nature of the invention: According to the specification, the technical problem to be solved in the invention is to overcome the deficiency of the existing protein nanopore with small channel size which needs to externally unwind active components when transferring double-stranded nucleic acid (p. 2, lines 17-19).
The breadth of the claims: Claim 1 (claims 15-18, 40, and 51 dependent therefrom) is drawn to or recite a protein, comprising: 
(1) an amino acid sequence represented by SEQ ID NO: 1 or SEQ ID NO: 3, or 
(2) a variant obtained by substitution and/or deletion and/or insertion of at least one amino acid in the amino acid sequence (1).
Regarding part (1), in view of the recitation of the grammatically indefinite article “an”, the phrase “an amino acid sequence represented by SEQ ID NO:1 or SEQ ID NO:3” is interpreted as encompassing any two or more contiguous amino acids of SEQ ID NO:1 or SEQ ID NO:3. As such, the claimed or recited protein comprises as few as two contiguous amino acids of SEQ ID NO:1 or SEQ ID NO:3. 
Regarding part (2), the amino acid sequence of the variant is unlimited. 
The function of the protein is unlimited and even encompasses polypeptides that are non-functional. 
Claims 2 and 3 are drawn to the protein according to claim 1, which is the variant (2) having 1 to 20 or 1 to 3, respectively, amino acids substituted and/or deleted and/or inserted in the amino acid sequence (1).
In view of the recitation of “having”, which is interpreted as being synonymous with comprising, the phrases “having 1 to 20 amino acids substituted and/or deleted and/or inserted in the amino acid sequence (1)” and “having 1 to 3 amino acids substituted and/or deleted and/or inserted in the amino acid sequence (1)” are interpreted as requiring at least 1 to 20 or 1 to 3, respectively, substitutions, deletions, and/or insertions in the amino acid sequence (1) and any number of additional substitutions, deletions, and/or insertions in the amino acid sequence (1). The function of the protein is unlimited and even encompasses polypeptides that are non-functional. 
Claims 4-6 are drawn to the protein according to claim 1, which is the variant (2) having an amino acid sequence homology of more than 75%, 90%, and 99%, respectively, with SEQ ID NO:1 or SEQ ID NO:3. The function of the protein is unlimited and even encompasses polypeptides that are non-functional. 
Claim 7 is drawn to (in relevant part) the protein according to claim 1, which is the variant (2) comprising at least the mutation (s) an amino acid at 421 position is Valine (V), phenylalanine (F), tryptophan (W), alanine (A), glycine (G), leucine (L) or isoleucine (I); wherein the amino acid position in the mutations is counted from a first position of full-length amino acid sequence of a bovine papillomavirus double-strand DNA helicase as shown in SEQ ID No. 5.
With the exception of Valine (V), phenylalanine (F), tryptophan (W), alanine (A), glycine (G), leucine (L) or isoleucine (I) at position 421, the remaining sequence of the protein is unlimited. The function of the protein is unlimited and even encompasses polypeptides that are non-functional. 
Claim 8 is drawn to the protein according to claim 1, which is the variant (2) having a same function or a similar function as a protein of the amino acid sequence of SEQ ID NO:1 or SEQ ID NO:3, wherein the similar function is an ability to form a multimeric protein pore, and the same function is an ability to form the multimeric protein pore having helicase activity. While claim 8 recites a function for the claimed protein, the structure of the protein is essentially unlimited as described above.
Claims 9-14 are drawn to the protein according to claim 1, which is chemically modified. The phrase “chemically modified” in claim 9 is interpreted as encompassing any number of additional substitutions, deletions, and/or insertions and the amino acid sequence of the protein of claims 9-14 is interpreted as being unlimited. The function of the protein is unlimited and even encompasses polypeptides that are non-functional. 
Claim 27 is drawn to (in relevant part) the protein according to claim 1, which is the variant (2) of SEQ ID NO:1 and comprises leucine (L) at position 421. With the exception of Leu at position 421 of SEQ ID NO: 1 (although as stated above SEQ ID NO: 1 is only 294 amino acids in length), the remaining sequence of the protein is unlimited. The function of the protein is unlimited and even encompasses polypeptides that are non-functional. 
Claim 28 is drawn to the protein according to claim 27, wherein the variant (2) has the amino acid sequence shown in SEQ ID No. 6 or SEQ ID No. 7. The term “has” is interpreted as comprising and the protein can have any additional amino acid sequence(s) at its N- and/or C-terminal ends. The function of the protein is unlimited and even encompasses polypeptides that are non-functional. 
Claim 58 (claim 68 dependent therefrom) is drawn to a membrane comprising a conductive channel, comprising: 
(1) a membrane layer; and 
(2) a bovine papillomavirus double-stranded DNA helicase protein or its homologous protein, wherein the protein is embedded in the membrane layer to form the conductive channel, which is electrically conductive when a bias voltage is applied.
The amino acid sequence of the recited “bovine papillomavirus double-stranded DNA helicase protein or its homologous protein” is interpreted as being unlimited.  
The state of the prior art; The level of one of ordinary skill; and The level of predictability in the art: According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability” and “[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.” 
Before the effective filing date, C-terminal fragments of bovine papillomavirus E1 helicase were known in the prior art. For example, the reference of Sanders et al. (Nucleic Acids Res. 35:6451-6457, 2007; cited on Form PTO-892) discloses a fragment of amino acids 299-605 of bovine papillomavirus E1 helicase and assembly into a hexamer (p. 6452, column 2, bottom). See also Enemark et al. (Nature 442:270-275, 2006; cited on Form PTO-892), which discloses a fragment of amino acids 306-577 of bovine papillomavirus E1 helicase fused to GST (p. 275, column 2). 
However, as noted above, the amino acid sequence and/or function of the recited protein is essentially unlimited. The reference of Singh (supra) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see p. 7, column 1, top). 
The unpredictability associated with amino acid modification is exemplified by the reference of Zhang (supra), which discloses that even a mutation that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide (p. 1475, column 1).
As such, one of skill in the art would recognize a high level of unpredictability that all proteins as encompassed by the claims would maintain the desired activity/utility. 
The amount of direction provided by the inventor and The existence of working examples: The specification discloses the following working examples of the claimed or recited proteins (1-18, 27, 40, and 51) or recited bovine papillomavirus double-stranded DNA helicase protein or its homologous protein (claims 58 and 68):
a protein consisting of the amino acid sequence of SEQ ID NO: 1 (SEQ ID NO: 1 corresponds to amino acids 306-600 of full-length bovine papillomavirus E1 helicase), 
a protein consisting of the amino acid sequence of SEQ ID NO: 3 (SEQ ID NO: 3 corresponds to amino acids 306-577 of full-length bovine papillomavirus E1 helicase),
a protein consisting of the amino acid sequence of SEQ ID NO: 6  (SEQ ID NO: 6 corresponds to amino acids 306-605 of full-length bovine papillomavirus E1 helicase except for a  K421L mutation), and
a protein consisting of the amino acid sequence of SEQ ID NO: 7  (SEQ ID NO: 7 corresponds to amino acids 306-605 of full-length bovine papillomavirus E1 helicase except for H323W and K421L mutations).
Other than these working examples, the specification discloses additional prophetic mutations at pp. 30-36, however, given the recognized unpredictability in the art of amino acid modification and the lack of experimental evidence in the specification, the effects of these additional prophetic mutations is highly unpredictable. Also, the specification fails to provide guidance for using those proteins that are non-functional. 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: While methods of modifying the amino acid sequence of a polypeptide were known at the time of the invention, it was not routine in the art to make and determine a use for all proteins as recited by the claims.  
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability, and the state of the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-18, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enemark et al. (Nature 442:270-275, 2006; cited on Form PTO-892; hereafter “Enemak”).
Regarding claims 1, 9, and 10, Enemark discloses a fusion protein comprising the fragment of amino acids 306-577 of bovine papillomavirus E1 helicase and GST (p. 275, column 2). The protein of Enemark is encompassed by claims 1-3, 9, and 10 given that the amino acid sequence of the protein of these claims is unlimited. 
Regarding claims 2 and 3, in view of the recitation of “having”, which is interpreted as being synonymous with comprising, the phrases “having 1 to 20 amino acids substituted and/or deleted and/or inserted in the amino acid sequence (1)” and “having 1 to 3 amino acids substituted and/or deleted and/or inserted in the amino acid sequence (1)” are interpreted as requiring at least 1 to 20 or 1 to 3, respectively, substitutions, deletions, and/or insertions in the amino acid sequence (1). SEQ ID NO: 1 of this application is amino acids 306-605 of bovine papillomavirus E1 helicase (specification at p. 37, line 12) and SEQ ID NO: 3 of this application is amino acids 306-577 of bovine papillomavirus E1 helicase (specification at p. 36, line 4). Enemark’s fragment has a deletion of amino acids 578-605 of SEQ ID NO: 1 and thus Enemark’s fragment comprises a deletion of 1 to 20 amino acids of SEQ ID NO: 1 (claim 2) and comprises a deletion of 1 to 3 amino acids of SEQ ID NO: 1 (claim 3).
Regarding claims 4-6, the term “sequence homology” is interpreted as being synonymous with “sequence identity”. As stated above, SEQ ID NO: 3 of this application is amino acids 306-577 of bovine papillomavirus E1 helicase (specification at p. 36, line 4) and Enemark discloses a fusion protein comprising the fragment of amino acids 306-577 of bovine papillomavirus E1 helicase and GST (p. 275, column 2). As stated above, Enemark’s protein is considered to be a variant of SEQ ID NO: 1 of this application and given that Enemark’s protein comprises SEQ ID NO: 3 of this application, Enemark’s protein is considered to have a sequence that has 100% sequence identity to SEQ ID NO: 3 of this application. 
Regarding claims 8 and 15-18, Enemark discloses the fusion protein forms a hexamer of the same subunits with a central channel (i.e., pore) (p. 270, abstract and column 2, middle).  
Regarding claims 11-14, these claims do not limit claim 10 to one of the recited alternatives of chemical modifications and thus the alternative of “enzyme modifications” is still encompassed by claims 11-14.
Regarding claim 27, this claim is indefinite for reasons set forth above. In the interest of compact prosecution, claim 27 is included in the rejection. 
Therefore, Enemark anticipates claims 1-6, 8-18, and 27 as written.  

Claims 1-18 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rangasamy et al. (J. Biol. Chem. 275:30487-30495, 2000; cited on Form PTO-892; hereafter “Rangasamy”).
Regarding claims 1-3, 7, 9, 10, and 27, Rangasamy discloses a bovine papillomavirus E1 helicase with substitution of leucine at position 420 with isoleucine and substitution of lysine at position 421 with alanine (p. 30490, column 2; p. 30491, Figure 3A). 
Regarding claims 4-6, given that Rangasamy’s mutant bovine papillomavirus E1 helicase has only 2 amino acid differences relative to SEQ ID NO: 1 or SEQ ID NO: 3, the sequence of Rangasamy’s mutant bovine papillomavirus E1 helicase has greater than 99% sequence identity to SEQ ID NO: 1 or SEQ ID NO: 3. 
Regarding claims 8 and 15-18, Rangasamy does not disclose a multimeric form of the protein and does not disclose the protein has the ability to form a multimeric protein pore or the ability to form the multimeric protein pore having helicase activity. Evidentiary reference Enemark is cited in accordance with MPEP 2131.01 to show that bovine papillomavirus E1 helicase forms a hexamer with a central channel (i.e., a pore). 
Regarding claims 11-14, these claims do not limit claim 10 to one of the recited alternatives of chemical modifications and thus the alternative of “enzyme modifications” is still encompassed by claims 11-14.
Therefore, Rangasamy anticipates claims 1-18 and 27 as written.  

Claims 1-3, 8-18, 27, 40, 51, 58, and 68 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moysey et al. (EP 2768977 B1; cited on the IDS filed on July 23, 2019; hereafter “Moysey”). 
Regarding claims 1-3, 9, and 10, Moysey discloses a transmembrane protein pore (claim 6). The protein of Moysey is encompassed by claims 1-3, 9, and 10 given that the amino acid sequence of the protein of these claims is unlimited. 
Regarding claim 8 and 15-18, Moysey discloses the transmembrane protein pore is formed of repeating subunits such as 6, 7, or 8 subunits (paragraph [0050]). Moysey discloses the transmembrane protein pore is formed of eight identical subunits (claim 7). 
Regarding claims 11-14, these claims do not limit claim 10 to one of the recited alternatives of chemical modifications and thus the alternative of “enzyme modifications” is still encompassed by claims 11-14.
Regarding claim 27, this claim is indefinite for reasons set forth above. In the interest of compact prosecution, claim 27 is included in the rejection. 
Regarding claims 40 and 58, Moysey discloses an artificial bilayer membrane comprising the transmembrane protein pore (paragraph [0040]). Moysey discloses the transmembrane protein pore comprises a channel through which ions flow (paragraph [0051]) and permits ions driven by an applied potential to flow from one side of the membrane to the other side of the membrane (paragraph [0033]). Regarding claim 58, the transmembrane protein pore of Moysey is considered to be “its homologous protein”.
Regarding claim 51, Moysey discloses a sensor or kit comprising the transmembrane protein pore (paragraph [0128]). 
Regarding claim 68, Moysey discloses a sensor or kit comprising the membrane (p. 32).  
Therefore, Moysey anticipates claims 1-3, 8-18, 27, 40, 51, 58, and 68 as written.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Rangasamy (supra) in view of Schultz et al. (Proteins Structure and Function, pp. 521-528, Plenum Press, New York, 1987; cited on Form PTO-892; hereafter “Schultz”) and Airaksinen et al. (Nucleic Acids Res. 26:576-581, 1998; cited on Form PTO-892; hereafter “Airaksinen”).
The relevant disclosures of Rangasamy as applied to claims 1-18 and 27 are set forth above. 
Regarding claim 28, Rangasamy further discloses that separate single mutations of the mutant bovine papillomavirus E1 have not been created to confirm the critical amino acid determinant for interaction with Ubc9.
The reference of Schultz teaches that in order to thoroughly study the role of an important residue in a polypeptide, substitution with all 19 possible amino acids (site saturation) is necessary (p. 521, first full paragraph). The reference of Airaksinen teaches site-saturation mutagenesis gives a 2-fold advantage over site-directed mutagenesis and requires the same effort as site-directed mutagenesis (p. 576, column 1, bottom). 
It would have been obvious to one of ordinary skill in the art to combine Rangasamy and Schultz to substitute the single residue 421 of bovine papillomavirus E1 with all 19 other amino acids including leucine (the mutant with residue 421 substituted with leucine comprises the amino acid sequence of SEQ ID NO: 6). One would have been motivated to and would have had a reasonable expectation of success to substitute residue 421 with all 19 other amino acids including leucine because Rangasamy suggests creating a single mutant by site-directed mutagenesis to substitute residue 421 with alanine, however, Schultz acknowledges that in order to thoroughly study the role of an important residue in a polypeptide, substitution with all 19 possible amino acids is necessary, and Airaksinen teaches site-saturation mutagenesis gives a 2-fold advantage over site-directed mutagenesis and requires the same effort as site-directed mutagenesis. Therefore, the protein of claim 28 would have been obvious to one of ordinary skill in the art before the effective filing date. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18, 27, 40, 51, 58, and 68 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Applicant’s attention is directed to the "Guidance for Determining Subject Matter Eligibility Of Claims Reciting Or Involving Laws of Nature, Natural Phenomena, & Natural Products”, released on December 16, 2014.
Claim Interpretation: Given a broadest reasonable interpretation, claims 1-18 and 27 encompass a naturally occurring protein or multimeric protein, e.g., a naturally occurring bovine papillomavirus E1 helicase as disclosed by UniProt Database Accession Number P03116 (November 2016, 5 pages; cited on Form PTO-892 mailed on May 24, 2022) and UniProt Database Accession Number A0A0E3SY48 (September 2016, 3 pages; cited on Form PTO-892 mailed on May 24, 2022). 
Given a broadest reasonable interpretation, claims 40, 51, 58, and 68 encompass a naturally occurring cell comprising a transmembrane protein pore, e.g., an ion channel protein. 
Patent Eligibility Analysis Step 1: The claims are drawn to a composition of matter, which is one of the statutory categories of invention.
Patent Eligibility Analysis Step 2A Prong 1: The claims recite a naturally occurring protein, multimeric protein, and cells, each of which is considered to be a law of nature or a natural phenomenon (a natural product). Accordingly, the claims are directed to judicial exceptions. 
Patent Eligibility Analysis Step 2A Prong 2: There are no additional elements recited in the claims beyond the judicial exceptions. 
Patent Eligibility Analysis Step 2B: The claims only recite the products of nature, without more and do not include any additional elements that could add significantly more to the judicial exceptions. 
As such, the claims do not qualify as eligible subject matter. For these reasons the claim is rejected under section 101 as being directed to non-statutory subject matter. 

Conclusion
Status of the claims:
Claims 1-18, 27, 28, 40, 45, 51-55, 58, and 68 are pending.
Claims 45 and 52-55 are withdrawn from consideration.
Claims 1-18, 27, 28, 40, 51, 58, and 68 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656